

REAL ESTATE PURCHASE AGREEMENT
AND ESCROW INSTRUCTIONS
THIS REAL ESTATE PURCHASE AGREEMENT and ESCROW INSTRUCTIONS (this “Agreement”)
is entered into as of this 7th day of October, 2014 (the “Effective Date”), by
and between MERION BUILDING ASSOCIATES, L.P., a Pennsylvania limited partnership
(“Seller”); GAHC3 KING OF PRUSSIA PA MOB, LLC, a Delaware limited liability
company, its successors and assigns (“Buyer”); and FIRST AMERICAN TITLE
INSURANCE COMPANY (“Escrow Agent”).
RECITALS
I.    Seller owns the Property (as hereinafter defined).
II.    Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Property (as hereinafter defined) on the terms and conditions
contained in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE 1
SALE OF PROPERTY
1.1    Property To Be Sold. Subject to the terms and provisions hereof, Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller, upon the
terms and conditions of this Agreement:
1.1.1    Fee simple title to all of the land described and/or shown on
Exhibit “A” attached hereto, together with all privileges, rights, easements and
appurtenances belonging to such land, including without limitation, all right,
title and interest (if any) of Seller in and to any streets, alleys, passages,
and other rights-of-way or appurtenances included in, adjacent to or used in
connection with such land and all right, title and interest (if any) of Seller
in all mineral and development rights appurtenant to such land (collectively,
the “Land”);
1.1.2    Fee simple title to all buildings, structures and other improvements
and all fixtures, systems and facilities located on the Land (collectively, the
“Improvements”);
1.1.3    The Improvements and the Land are herein collectively referred to as
the “Real Property”;
1.1.4    All leases, including all amendments thereto (collectively, the “Tenant
Leases”), with all persons leasing the Real Property or any part thereof (each,
a “Tenant, and

1

--------------------------------------------------------------------------------



collectively, the “Tenants”), all of which as of the Effective Date are
reflected on Exhibit “B” attached hereto, and any entered into in accordance
with the terms hereof prior to Closing, together with all security deposits,
other deposits held in connection with the Tenant Leases, and all of Seller’s
right title and interest in and to all guarantees, letters of credit and other
similar credit enhancements providing additional security for such Tenant
Leases;
1.1.5    Seller’s right, title and interest in and to: (i) any and all tangible
personal property owned by Seller located on and/or used exclusively in
connection with the Real Property, including, without limitation, sculptures,
paintings and other artwork, equipment, furniture, tools and supplies
(collectively, the “Tangible Personal Property”) except as set forth on Schedule
1.1.5; (ii) any and all plans and specifications, architectural and/or
engineering drawings; and (iii) any and all trade names used or utilized in
connection with the Property, including, without limitation, the trade names
“The Merion Building” and/or “Merion Medical Office Building”, (the “Intangible
Personal Property” and collectively with the Tangible Personal Property, the
“Personal Property”)
1.1.6    Any and all warranties and guaranties relating to the Improvements
(collectively, the “Warranties”);
1.1.7    All use, occupancy, building and operating licenses, permits,
approvals, and development rights relating to the Property (collectively, the
“Permits”);
1.1.8    All service contracts relating to the operation of the Property as of
the Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however and notwithstanding
the foregoing, that Seller shall terminate effective at Closing, at Seller’s
sole cost and expense, any Contracts that Buyer does not elect to assume
pursuant to Section 3.4.
1.1.9    The Real Property, Personal Property, Warranties, Permits, Contracts
and other property described in this Section 1.1 are hereinafter sometimes
referred to collectively as the “Property”.
1.2    Purchase and Sale. Buyer agrees to purchase from Seller, and Seller
agrees to sell to Buyer, all of Seller’s right, title and interest in and to the
Property, on the terms and conditions set forth in this Agreement.
1.3    Purchase Price. The purchase price for the Property shall be Eighteen
Million Five Hundred Thousand and No/100 Dollars ($18,500,000.00) (the “Purchase
Price”); provided however, that Escrow Agent shall separately hold One Million
One Hundred Thousand and No/100 Dollars ($1,100,000.00) of the Purchase Price
pursuant to the provisions of Section 5.8.4 below (the “Earn-Out Payment”).
Except as may otherwise be provided in this Agreement with respect to the
Earn-Out Payment, the Purchase Price shall be paid to Seller by Buyer on the
Closing Date (as defined below), plus or minus all adjustments or credits as set
forth herein, by wire transfer of immediately available federal funds.



2

--------------------------------------------------------------------------------



1.4    Deposit And Escrow.


1.4.1    Within three (3) Business Days after the latter of (a) the Effective
Date or (b) the receipt of all of the Property Information (as described in
Section 3.3) which is in Seller’s possession, Buyer shall deliver to Escrow
Agent at the following address: 777 S. Figueroa, Suite 400, Los Angeles,
California 90017, Attn: Brian Serikaku, Telephone: (213) 271-1774, E-mail:
bmserikaku@firstam.com, a deposit in the amount of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) (together with any interest thereon, the
“Deposit”). The Deposit shall be held in an insured, interest-bearing account
with interest accruing for the benefit of Buyer. The Escrow Agent may
conclusively rely upon and act in accordance with any certificate, instructions,
notice, letter, e-mail, facsimile, or other written instrument believed to be
genuine and signed or communicated by the proper party or parties.
1.4.2    The Deposit shall be applied to the Purchase Price if the Closing (as
defined below) occurs. Upon delivery of Buyer’s Approval Notice (as defined
below), the Deposit shall not be returned to Buyer unless escrow fails to close
due to (i) Seller’s breach or default under this Agreement, (ii) a failure of a
representation or warranty by Seller to be true and correct as of the Closing,
or (iii) a failure of a condition precedent set forth in Section 5.4. In the
event Buyer shall elect to terminate or shall be deemed to have terminated this
Agreement during the Due Diligence Period (as defined below), or as otherwise
provided in this Agreement, the Deposit (and any interest accrued thereon) shall
be returned to Buyer as provided in Section 3.6.


1.4.3    Independent Contract Consideration. One Hundred Dollars ($100.00) of
the Deposit will be non-refundable to Buyer and shall be immediately distributed
to Seller as independent consideration for Seller entering into this Agreement.
Such independent consideration is fully earned by Seller, is non-refundable
under any circumstances, but will be applied to the Purchase Price at Closing.


1.5    Closing Date. The closing (“Closing”) means the date Escrow Agent
confirms that all conditions to closing and insuring title as of such date have
been satisfied and each party has authorized closing and disbursement and Escrow
Agent disburses funds and insures title in favor of Buyer. Subject to the terms
and conditions of this Agreement, the Closing shall take place through an escrow
with Escrow Agent on the day which is the later of (i) thirty (30) days after
the expiration of the Due Diligence Period, or (ii) ten (10) Business Days
following the full and final approval of the Loan Assumption (as defined below)
by the Existing Lender (as defined below) and the approval of all documents
evidencing the Loan Assumption as provided herein (as the same may be held
earlier or extended in accordance herewith, the “Closing Date”).
1.6    Assumption of Existing Loan. At Closing and subject to the terms and
conditions of this Agreement, Buyer shall assume (the “Loan Assumption”) that
certain loan evidenced by a note having an outstanding principal balance of TEN
MILLION SIXTEEN THOUSAND and FORTY-NINE 28/100 Dollars ($10,016,049.28) as of
September 26, 2014 (the “Loan”), secured by the Property and originally made by
UBS REAL ESTATE SECURITIES, INC, a Delaware corporation (the “Existing Lender”).
The Loan is evidenced and/or secured by a number of documents, which are
hereinafter collectively referred to as the “Loan Documents” and listed on
Schedule 4.1.25 attached hereto and incorporated by

3

--------------------------------------------------------------------------------



reference. The Existing Lender’s consent and approval is required before Buyer
will be permitted to assume the Loan. Buyer shall promptly pay all costs, fees
and expenses of Existing Lender in connection with attempting to obtain Existing
Lender’s approval of the assumption of the Loan, including any fees and deposits
required by the Loan Documents (collectively, the “Loan Assumption Related
Fees”). Seller shall be responsible for the fees of Seller’s counsel in
connection with the Loan Assumption, and Buyer shall be responsible for the fees
of Buyer’s counsel in connection with the Loan Assumption. In connection with
such approval, the parties shall diligently, promptly and in good faith attempt
to obtain such approval and both parties will supply the information reasonably
requested by Existing Lender with respect to such approval. Seller represents
that it has submitted a request to the Existing Lender to forward a loan
application to Buyer. Upon the Effective Date, Buyer shall endeavor to submit a
loan application and remit any fees associated with such application within the
latter of two (2) business days following (a) receipt of such loan application
package from the Existing Lender, or (b) the Effective Date.
ARTICLE 2
TITLE AND SURVEY
2.1    Title and Survey. Buyer shall, at Buyer’s sole cost and expense, obtain a
preliminary title report or commitment for the Real Property (the “Preliminary
Report”) from Escrow Agent (referred to herein in such capacity as the “Title
Company”), together with legible copies of all recorded encumbrances and
exceptions to title. Buyer may, in its sole and absolute discretion, at Buyer’s
sole cost and expense, (i) conduct UCC searches covering Seller and the Property
(the “UCC Searches”), and (ii) order an update to the existing survey of the
Real Property by a licensed surveyor or registered professional engineer (the
“Survey”).
2.2    Title Review. Buyer shall have until a date which is twenty (20) days
following the Effective Date (“Title Review Date”) to give Seller a notice
objecting to any exception or condition contained in the Preliminary Report and
all other matters of title, and/or shown in the Survey (“Notice of Objection”).
Any title matter to which Buyer does not object on or before the Title Review
Date shall be deemed accepted by Buyer and shall thereafter be a Permitted
Exception. If Buyer fails to deliver a Notice of Objection to Seller on or
before the Title Review Date, Buyer shall be deemed to have waived its right to
give a Notice of Objection and all matters of title, and all matters shown on
the Survey, if any (specifically excluding the Mandatory Cure Exceptions (as
hereinafter defined)), shall be deemed approved by Buyer and shall become
“Permitted Exceptions”.
2.3    Seller’s Response Notice. Within three (3) days following the date of
receipt of a Notice of Objection (the “Seller Notice Period”) from Buyer, Seller
may give notice (a “Response Notice”) advising Buyer that either (a) Seller will
cause the Title Company to remove and clear title of the all matters objected to
by Buyer (collectively, the “Unpermitted Exceptions”), or (b) Seller does not
agree to cause the Title Company to remove and clear title of the Unpermitted
Exceptions. If Seller does not furnish a Response Notice prior to the expiration
of the Seller Notice Period, it shall be deemed that Seller has not elected to
remove or clear title of the Unpermitted Exceptions. In the event Seller agrees
to remove and clear title of the

4

--------------------------------------------------------------------------------



Unpermitted Exceptions but Seller is unable to do so after using best efforts,
Buyer shall have the right at any time on or before Closing (i) to terminate
this Agreement, in which event the Escrow Fund shall be delivered to Buyer and
neither party shall have any further rights against the other, (ii) to waive the
Unpermitted Exceptions and proceed to Closing.
2.4    Title Termination Notice. If, pursuant to Section 2.3 of this Agreement,
Seller notifies Buyer that Seller does not agree to cause Buyer’s title
insurance company to remove the Unpermitted Exceptions or it is deemed that
Seller does not agree to cause Buyer’s Title Company to remove the Unpermitted
Exceptions, Buyer may terminate this Agreement by giving notice in writing to
Seller (the “Title Termination Notice”) within three (3) days following Seller’s
issuance of the Response Notice (“Title Termination Date”). If Buyer gives a
timely Title Termination Notice on or prior to the Title Termination Date: the
Deposit shall be paid to Buyer; this Agreement shall become null and void and of
no further force or effect, except for those obligations expressly stated to
survive the termination of this Agreement; and neither Seller nor Buyer shall
have any further liability or obligation to the other under this Agreement,
except for those obligations expressly stated to survive the termination of this
Agreement. If Buyer does not give a Title Termination Notice on or prior to the
Title Termination Date, Buyer shall be deemed to have waived its rights to
termination this Agreement pursuant to this Article 2, the Unpermitted
Exceptions shall be deemed accepted by Buyer, shall thereafter be Permitted
Exceptions, and this Agreement shall remain in full force and effect.
2.5    Required Title Condition. Title to the Property shall be conveyed to
Buyer at Closing in a condition enabling the Title Company to issue to Buyer an
ALTA 2006 extended coverage Owner’s Policy of Title Insurance (“Title Policy”)
insuring Buyer’s fee simple title to the Land and Improvements, for the sum
equal to the Purchase Price, conforming to the Required Title Condition set
forth in Section 2.2 above and containing such endorsements as Buyer shall have
reasonably required, subject only to the following matters: (i) current,
non-delinquent real estate taxes and assessments; (ii) the Permitted Exceptions;
and (iii) documents evidencing or securing the Loan; (collectively, the
“Required Title Condition”). Notwithstanding anything contained in this Section
2.2 to the contrary, Seller shall be obligated, at its sole cost and expense, to
satisfy, at or prior to Closing, all monetary encumbrances affecting the
Property evidenced by deeds of trust, tax liens, judgments, mechanics’ liens
and/or other liens or charges in a fixed sum (other than liens of the
instruments securing the Loan) (collectively, “Mandatory Cure Exceptions”), and
Seller authorizes the use of the Purchase Price or a portion thereof to pay and
discharge the same at Closing.
ARTICLE 3
INSPECTION AND DUE DILIGENCE PERIOD
3.1    Access. From and after the Effective Date through the Closing, (i) Buyer,
personally or through its authorized agent or representatives, shall be
entitled, upon reasonable advance notice to Seller, to enter upon the Property
during normal business hours and shall have the right to make such
investigations, including appraisals, tenant interviews, interviews of
government officials, engineering studies, soil tests, environmental studies and
underwriting analyses, as Buyer deems necessary or advisable, and (ii) Seller
shall, at Seller’s expense, turn on, run, and maintain, without any interruption
in service, electrical power and all utilities to the Property (including,
without limitation, plumbing, heating and air conditioning systems) to

5

--------------------------------------------------------------------------------



facilitate Buyer’s testing and investigations thereof; provided, however, that
no interviews of tenants or government officials shall occur without Seller
being present. Buyer shall have the right, at Buyer’s sole cost and expense, to
conduct a Phase I environmental site assessment, and, upon prior written consent
from Seller, a Phase II environmental site assessment (including soils borings,
soil sampling and, if relevant, ground water testing, and invasive sampling of
building materials with respect to the Property). Buyer hereby agrees to
indemnify and hold Seller harmless from any physical damages arising out of
inspections and investigations by Buyer or its agents or independent
contractors, but in no event shall the indemnity of this Section include the
discovery of pre-existing conditions disclosed by Buyer’s investigations. Buyer
shall conduct all examinations and inspections of the Property in a manner that
will not harm or damage the Property. Buyer shall restore the Property to its
condition prior to any such examinations or inspections immediately after
conducting the same and repair immediately any damage to the Property caused by
Buyer or its representatives.
3.2    Due Diligence Period. Buyer shall have from the Effective Date until the
date that is the latter of thirty (30) days after (i) the Effective Date (the
“Due Diligence Period”) or (ii) receipt of all Property Information (as defined
below) which is in Seller’s possession to physically inspect the Property,
review the economic data, conduct appraisals, perform examinations of the
physical condition of the Improvements, examine the Property for the presence of
Hazardous Materials (as defined below), and to otherwise conduct such due
diligence review of the Property and all of the items to be furnished by Seller
to Buyer pursuant to Section 3.3, and all records and other materials related
thereto as Buyer deems appropriate.
3.3    Items Provided by Seller. No later than three (3) Business Days after the
Effective Date, Seller shall deliver to Buyer accurate and complete copies of
all of the information set forth on Exhibit “C” which is in Seller’s possession
and the Loan Documents (collectively, the “Property Information”).
3.4    Property Contracts. Buyer shall not be required to assume any Contract of
Seller at Closing. Effective as of the Closing Date, Seller, at Seller’s sole
cost and expense, shall terminate any Contracts that Buyer does not elect to
assume, in Buyer’s sole and absolute discretion, by written notification to
Seller prior to the expiration of the Due Diligence Period. Notwithstanding
anything to the contrary contained herein, Seller shall terminate, at Seller’s
sole cost and expense, any and all leasing commission agreements and management
agreements affecting the Property effective on or before the Closing Date.
3.5    Buyer’s Possible Early Termination. Buyer shall have the right to approve
or disapprove, in Buyer’s sole and absolute discretion, the Property, the
Property Information, or any other matter whatsoever regarding the Property at
any time prior to the expiration of the Due Diligence Period. At any time prior
to or on the expiration of the Due Diligence Period, Buyer may provide written
notice to Seller disapproving the Property for purposes of this Article 3 (a
“Disapproval Notice”). Unless Buyer provides Seller with a written notice of its
approval of the Property (an “Approval Notice”) prior to or on the expiration of
the Due Diligence Period, this Agreement shall automatically terminate and the
provisions of Section 3.6 shall apply. Notwithstanding anything herein to the
contrary, an Approval Notice shall not be deemed to be a waiver by Buyer of any
other rights of termination it may have as set forth herein. To the extent that
Buyer issues an Approval Notice, it shall also be deemed that Buyer’s Board of
Directors

6

--------------------------------------------------------------------------------



have approved this transaction thereby satisfying the condition precedent set
forth in Section 5.4.8 of this Agreement.
3.6    Consequences of Buyer’s Early Termination. Unless Buyer provides an
Approval Notice to Seller pursuant to Section 3.5, this Agreement shall
immediately terminate upon the expiration of the Due Diligence Period. If Buyer
provides a Disapproval Notice to Seller pursuant to Section 3.5, this Agreement
shall immediately terminate upon the giving of such notice. In the event of
either of the foregoing, the parties shall be released from all further
obligations under this Agreement. Escrow Agent shall pay the entire Deposit to
Buyer not later than one (1) Business Day following termination of this
Agreement. No notice to Escrow Agent from Seller shall be required for the
release of the Deposit to Buyer by Escrow Agent under this Section, and the
Deposit shall be released and delivered to Buyer upon Escrow Agent’s receipt of
Buyer’s confirmation of termination of the Agreement pursuant to this Article 3,
despite any objection or potential objection by Seller.
ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
4.1    Seller’s Representations. Seller warrants and represents to Buyer as
follows:
4.1.1     Seller is a limited partnership validly formed in the Commonwealth of
Pennsylvania. Seller has full power and authority to enter into this Agreement,
to perform this Agreement, and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Seller have been duly
and validly authorized by all necessary action on the part of Seller, and all
required consents and approvals have been duly obtained and will not result in a
breach of any of the terms or provisions of, or constitute a default under any
indenture, agreement or instrument to which Seller is a party. This Agreement is
a legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
affecting the rights of creditors generally.
4.1.2    Seller owns fee simple title to the interests in real property
described in Section 1.1.1 above.
4.1.3    Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).
4.1.4    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, is a person or entity
with whom United States persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including,
without limitation, the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action, and is not and will not
knowingly engage in any dealings or transactions with such persons or entities.

7

--------------------------------------------------------------------------------



4.1.5    No authorization, consent or approval of any governmental authority
(including, without limitation, courts) is required for the execution and
delivery by Seller of this Agreement or the performance of its obligations
hereunder.
4.1.6    To the best of Seller’s knowledge, there are no actions, suits or
proceedings pending, or, to the best of Seller’s knowledge, threatened against
(i) the Property or any portion thereof, or (ii) Seller.
4.1.7    Seller has not (i) made a general assignment for the benefit of
creditors, (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (v) admitted in writing its inability
to pay its debts as they come due or (vi) made an offer of settlement, extension
or composition to its creditors generally.
4.1.8    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (i) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (a) the
articles of incorporation and by-laws or other organization certificate and/or
partnership or operating agreement of Seller or (b) to the best of Seller’s
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority, or (ii) results in the creation or imposition of any
lien, charge or encumbrance upon its property pursuant to any such agreement or
instrument.
4.1.9    To the best of Seller’s knowledge there are no pending or, to the best
of Seller’s knowledge, threatened condemnation proceedings relating to the
Property.
4.1.10    Seller has delivered or made available to Buyer true and complete
copies of the Tenant Leases. The list of Tenant Leases set forth on Exhibit “B”
attached hereto is true, correct and complete. Each of the Tenant Leases is in
full force and effect. Seller is “landlord” or “lessor” under the Tenant Leases
and is entitled to assign to Buyer, without the consent of any party, the Tenant
Leases. To Seller’s knowledge, neither Seller nor any Tenant is in default under
its respective Tenant Lease, and there exists no condition or circumstance or
written notice of any condition or circumstance which, with the passage of time,
would constitute a default under any of the Tenant Leases by any party. To
Seller’s knowledge, no tenant has (i) filed for bankruptcy or taken any similar
debtor-protection measure, (ii) defaulted under its Tenant Lease, (iii)
discontinued operations at the Property or (iv) given notice of its intention to
do any of the foregoing.
4.1.11    Seller has delivered or made available to Buyer true and complete
copies of all Contracts.
4.1.12    To Seller’s knowledge, Seller has not received any written notice
from, and, to the best of Seller’s knowledge, there are no grounds for, any
association, declarant or easement holder requiring the correction of any
condition with respect to the Property, or any part thereof, by reason of a
violation of any other restrictions or covenants recorded against the Property.
Seller is not in default under any such document, nor, to the best of Seller’s
knowledge, is any other party subject to any such document.

8

--------------------------------------------------------------------------------



4.1.13    To the best of Seller’s knowledge Seller has not received any written
notice from, and, to the best of Seller’s knowledge there no grounds for, any
governmental agency requiring the correction of any condition with respect to
the Property, or any part thereof, by reason of a violation of any applicable
federal, state, county or municipal law, code, rule or regulation (including
those respecting the Americans With Disabilities Act), which has not been cured
or waived. To the best of Seller’s knowledge, Seller and the Property are in
compliance with all applicable federal, state, county and municipal laws, codes,
rules and/or regulations.
4.1.14    To the best of Seller’s knowledge Seller has not received any written
notice of an intention to revoke any certificate of occupancy, license, or
permit issued in connection with the Property.
4.1.15    To Seller’s knowledge, there are no Hazardous Materials (as defined
below) stored on, incorporated into, located on, present in or used on the
Property in violation of, and requiring remediation under, any laws, ordinances,
statutes, codes, rules or regulations. For purposes of this Agreement, the term
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in Section 101(14) of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.) (“CERCLA”) or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in the Recourse Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.)
(“RCRA”) or regulations promulgated under RCRA; (iii) any substance regulated by
the Toxic Substances Control Act (15 U.S.C. Section 2601 et. seq.);
(iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas: and (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which the Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of the Property, the Property or the use of the Property relating
to pollution, the protection or regulation of human health, natural resources or
the environment, or the emission, discharge, release or threatened release of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or waste into the environment (including, without limitation, ambient air,
surface water, ground water or land or soil). Seller has received no notice that
the Property or any portion thereof contains any form of toxic mold. No
treatment has been undertaken by Seller with respect to termite or similar
infestation, fungi, or dry rot on the Real Property other than normal periodic
service, and to the best of Seller’s knowledge, there is no damage to any
portion of the Property from termite or similar infestation, fungi or dry rot.
4.1.16    To the best of Seller’s knowledge Seller has received no notices or
requests from any insurance company issuing any policy of insurance covering the
Real Property requesting the performance of any work with respect to the Land or
the Improvements located thereon which has not been fully complied with.
4.1.17    To the best of Seller’s knowledge Seller has not received any written
notice relating to the operation of the Property from any agency, board,
commission, bureau or

9

--------------------------------------------------------------------------------



other instrumentality of any government, whether federal, state or local, that,
Seller is not in compliance in all material respects with, nor does Seller have
any knowledge that Seller is not in compliance with, all applicable statutes,
rules, regulations and requirements of all federal, state and local commissions,
boards, bureaus and agencies having jurisdiction over Seller and the Land and
Improvements.
4.1.18    To the best of Seller’s knowledge there are no claims pending or
unpaid bills which would result in the creation of any lien on the Real Property
for any improvements completed or in progress, including, but not limited to,
water, sewage, street paving, electrical or power improvements. To the best of
Seller’s knowledge, there are no delinquent bills or claims in connection with
any repair of the Real Property or other work or material purchased in
connection with the Property which will not be paid by or at the Closing or
placed in escrow pursuant to the provisions of this Agreement.
4.1.19    Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller which occurs prior to the Closing, which causes a
change in the facts relating to, or the truth of, any of the representations or
warranties.
4.1.20    The Loan Documents: (i) are set forth on Schedule 4.1.25; (ii) true
and complete copies thereof have been provided to the Buyer as part of the
Property Information; and (iii) have not been modified except as disclosed on
Schedule 4.1.25. To Seller’s knowledge, there has been no default by any party
to the Loan Documents.
4.1.21    As used herein, “to Seller’s knowledge” shall be deemed to mean the
actual knowledge of Richard Heany without any duty of independent investigation.
4.2    Buyer’s Representations. Buyer makes the following representations and
warranties to Seller that, to the best of Buyer’s knowledge:
4.2.1    Buyer is a duly formed and validly existing limited liability company
in good standing under the laws of the State of Delaware.
4.2.2    Buyer has full right, power and authority and is duly authorized to
enter into this Agreement and, as of the Closing Date, to perform each of these
covenants to be performed by Buyer hereunder and to execute and deliver and to
perform its obligations under all documents required to be executed and
delivered by it pursuant to this Agreement and this Agreement constitutes the
valid and legally binding obligation of Buyer, enforceable against Buyer in
accordance with its terms. All documents executed by Buyer which are to be
delivered to Seller at the Closing will be duly authorized, executed and
delivered by Buyer, and will not violate any provisions of any agreement or
judicial order to which Buyer is a party or to which it is subject. Buyer hereby
indemnifies and agrees to defend and hold Seller harmless from all claims,
costs, liabilities, judgments or expenses resulting from any representations and
warranties in this provision being untrue.
4.3    Survivability of Representations and Warranties. The representations and
warranties of Seller and Buyer set forth in this Agreement are remade as of the
Closing Date and shall be deemed to be merged into and waived by the instruments
of Closing and shall not survive after the Closing Date.

10

--------------------------------------------------------------------------------



4.4    Property Conveyed “As Is”. Except as may be expressly represented herein,
in the exhibits attached hereto and in the documents to be executed and
delivered by Seller to Buyer at Closing, Buyer agrees that the Property shall be
sold, and Buyer shall accept possession of the Property at Closing on an
“as-is-where-is” basis.
4.5    Seller Covenants Prior to Closing.
4.5.1    Leasing Activities. Except with respect to Seasons Hospice and new
leases which meet the criteria of the Additional Lease (defined below), Seller
shall not, from and after the Effective Date, enter into any lease affecting the
Property or any modification or amendment thereto, or consent to any sublease
under a lease, in each case, without the prior written consent of Buyer, which
may be given or withheld in Buyer’s sole and absolute discretion. Seller shall
copy Buyer on any and all correspondence received from or sent to tenants
regarding the Tenant Leases.
4.5.2    Property Contracts. Seller shall not, from and after the Effective
Date, enter into any new service contracts for the Property which can not be
terminated upon 30 days notice or less or modifications, renewals or
terminations of any existing Contracts, without the written consent of Buyer,
which consent may be given or withheld in Buyer’s sole and absolute discretion.
4.5.3    Conducting Business. At all times prior to Closing, Seller shall
continue to (i) conduct business with respect to the Property in the same manner
in which said business has been heretofore conducted and (ii) insure the
Property substantially as it is currently insured and in any event in
commercially reasonable amounts and in accordance with the requirements of any
mortgage or deed of trust affecting the Property.
4.5.4    Encumbrances. At all times prior to Closing, Seller shall not sell,
mortgage, pledge, encumber, hypothecate or otherwise transfer or dispose of all
or any part of the Property or any interest therein without the prior written
consent of Buyer, which may be given or withheld in Buyer’s sole and absolute
discretion; and Seller shall not consent to, approve or otherwise take any
action with respect to zoning or any other governmental rules or regulations
presently applicable to all or any part of the Property.
4.5.5    Monthly Operating Statements. Seller shall provide Buyer with a copy of
the monthly operating statement for the operation of the Property on or before
the day which is ten (10) days after the end of each month, commencing with the
month during which the Effective Date occurs and continuing for each full
calendar month thereafter until the Closing Date.
4.5.6    Compliance with Laws and Regulations. At all times prior to Closing,
Seller shall not knowingly take any action that would result in a failure to
comply in all material respects with all applicable statutes, rules, regulations
and requirements of all federal, state and local commissions, boards, bureaus
and agencies applicable to the Real Property, it being understood and agreed
that prior to Closing, Seller will have the right to contest any of the same.
4.5.7    Continued Performance. Seller will not take or cause to be taken any
action or fail to perform any obligation which would cause any of the
representations or

11

--------------------------------------------------------------------------------



warranties contained in this Agreement to be untrue as of the Closing Date.
Further, Seller shall immediately notify Buyer, in writing, of any event or
condition known to Seller that occurs prior to Closing and causes a change in
the facts relating to, or the accuracy of, any of the representations or
warranties of Seller contained in this Agreement.
4.5.8    Estoppels. Seller shall use commercially reasonable efforts to obtain
the Tenant Estoppels described in Section 5.4.2 and the estoppels described in
Section 5.4.3.
4.5.9    At all times prior to Closing, Seller shall comply in all material
respects with the terms of the Loan Documents. Seller shall not amend the Loan
Documents and/or enter into any new documents relating in any way to the Loan,
in each case, without the prior approval of Buyer, which may be withheld in
Buyer’s sole and absolute discretion. Seller shall copy Buyer on any and all
correspondence received or sent with respect to the Loan.
4.5.10    Cooperation with S-X 3-14 Audit. The Seller acknowledges that that it
is Buyer’s intention that the ultimate acquirer of the Property will be
affiliated with a publicly registered company (“Registered Company”). The Seller
acknowledges that it has been advised that if such acquirer is affiliated with a
Registered Company, such Registered Company (and such acquirer) are required to
make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“Stub Period”) for the Property. To assist Buyer and Registered Company in
preparing the SEC Filings, the Seller covenants and agrees no later than five
(5) Business Days after the Effective Date, Seller shall provide Buyer and the
Registered Company with the following information (to the extent such items are
not duplicative of items contained in the Property Information): (i) access to
bank statements for the Audited Year and Stub Period; (ii) rent roll as of the
end of the Audited Year and Stub Period; (iii) operating statements for the
Audited Year and Stub Period; (iv) access to the general ledger for the Audited
Year and Stub Period; (v) cash receipts schedule for each month in the Audited
Year and Stub Period; (vi) access to invoice for expenses and capital
improvements in the Audited Year and Stub Period; (vii) accounts payable ledger
and accrued expense reconciliations; (viii) check register for the 3-months
following the Audited Year and Stub Period; (ix) all leases and 5-year lease
schedules; (x) copies of all insurance documentation for the Audited Year and
Stub Period and (xi) copies of accounts receivable aging as of the end of the
Audited Year and Stub Period along with an explanation for all accounts over 30
days past due as of the end of the Audited Year and Stub Period. In addition, no
later than five (5) Business Days prior to the Closing Date, Seller shall
provide to Buyer: (1) a signed representation letter in the form attached hereto
as Exhibit “G”; (2) a signed audit request letter in the form attached hereto as
Exhibit “H”; and (3) a signed audit response letter from Seller’s attorney in
the form attached hereto as Exhibit “I”. In the event Buyer’s auditors are
required to produce a comfort letter and the auditors require supporting
financial documentation for such comfort letter, Seller agrees to reasonably
cooperate to provide such documentation in response to reasonable requests for
such documentation; provided, however, Seller shall only be required to produce
documentation in its possession, Seller shall not be required to make any
representations or warranties regarding the documentation, and Buyer shall
reimburse Seller for any actually incurred out-of-pocket costs in producing such
documentation.
4.6    Indemnifications.

12

--------------------------------------------------------------------------------



4.6.1    Seller’s Indemnity. In addition to any other applicable rights under
this Agreement, Seller agrees to indemnify, defend and hold Buyer and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Buyer’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Buyer’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and accruing prior to Closing, (ii) any breach or nonperformance by
Seller of any provision or covenant contained in this Agreement or in any
certificate or other instrument or document furnished (or to be furnished) by
Seller with respect to the transactions contemplated hereunder, (iii) any
liability arising because of a breach of lease, breach of contract or other
matter related to the Property (including without limitation the Loan Documents)
which occurred or arose or is alleged to have occurred or arisen prior to
Closing and which is not solely due to actions taken by Buyer, or (iv) the
breach of any representation or warranty of Seller contained in this Agreement.
The indemnities set forth in this Section shall survive Closing without
limitation. Provided, however, that the indemnities set forth in this Section
shall not apply to the extent of any item that by this Agreement specifically
becomes the obligation of Buyer after the Closing pursuant to the terms and
conditions of this Agreement.
4.6.2    Buyer’s Indemnity. In addition to any other applicable rights under
this Agreement, Buyer agrees to indemnify, defend and hold Seller and its
officers, directors, partners, members, agents, employees, affiliates,
attorneys, heirs, successors and assigns (collectively, “Seller’s Indemnified
Parties”) harmless from and against any and all liabilities, liens, claims,
damages, costs, expenses, suits or judgments paid or incurred by any of Seller’s
Indemnified Parties and all expenses related thereto, including, without
limitation, court costs and reasonable attorneys’ fees arising out of or in any
way connected or related to (i) the ownership, maintenance, or operation of the
Property and arising from events or conditions that occur entirely after the
Closing, (ii) any breach or nonperformance by Buyer of any provision or covenant
contained in this Agreement or in any certificate or other instrument or
document furnished (or to be furnished) by Buyer with respect to the
transactions contemplated hereunder, (iii) any liability arising because of a
breach of lease, breach of contract or other matter related to the Property
which occurred or is alleged to have occurred after Closing and which is not due
to actions taken by Seller, or (iv) the breach of any representation, warranty
or covenant of Buyer contained in this Agreement. The indemnities set forth in
this Section shall survive Closing without limitation. Provided, however, that
the indemnities set forth in this Section shall not apply to the extent of any
item that specifically remains the obligation of Seller after the Closing
pursuant to the terms and conditions of this Agreement.
ARTICLE 5
CLOSING
5.1    Escrow Agent. The Closing shall occur through the Escrow opened at the
Escrow Agent. Escrow Agent is designated, authorized and instructed to act as
Escrow Agent pursuant to the terms of this Agreement.

13

--------------------------------------------------------------------------------



5.2    Escrow Instructions; Opening of Escrow. This Agreement shall constitute
initial escrow instructions to Escrow Agent. The parties shall execute any
additional escrow instructions reasonably required by Escrow Agent to consummate
the transaction provided for herein; provided, however, such additional escrow
instructions shall not modify the provisions of this Agreement, unless such
instructions (i) clearly identify the specific provisions being modified;
(ii) state the modification in full; and (iii) are signed by both parties. The
parties shall open escrow by delivering an executed copy of this Agreement
executed by Buyer and Seller to Escrow Agent. Upon receipt of the Agreement,
Escrow Agent shall acknowledge the opening of escrow as described below and its
agreement to act as the Escrow Agent hereunder by: (1) executing the Consent of
Escrow Agent attached hereto; and (2) delivering a copy of the executed Consent
to Seller and Buyer. Notwithstanding anything contained herein to the contrary,
in the event that the Closing has not occurred on or before the Three Hundred
and Sixty-Fifth (365th) day following the expiration of the Due Diligence
Period, this Agreement shall automatically terminate in all respects, in which
case Buyer shall be entitled to the return of the Deposit from Escrow Agent.
5.3    Closing. The Closing shall take place on the Closing Date, as the same
may be adjusted, provided all conditions to the Closing have been satisfied or
duly waived.
5.4    Conditions Precedent Favoring Buyer. Buyer’s obligations under this
Agreement are subject to the timely fulfillment of the conditions set forth in
this Section 5.4 on or before the Closing Date, or such earlier date as is set
forth below. Each condition may be waived in whole or in part only, by written
notice of such waiver from Buyer to Seller, in Buyer’s sole and absolute
discretion.
5.4.1    Seller performing and complying in all material respects with all of
the terms of this Agreement to be performed and complied with by Seller prior to
or at the Closing.
5.4.2    No later than five (5) Business Days prior to the Closing Date, Seller
shall have obtained estoppel certificates (each a “Tenant Estoppel”) executed by
each of the Tenants under the Tenant Leases. Each Tenant Estoppel shall be in a
form substantially similar to Exhibit “D” attached hereto or otherwise as
approved by Buyer, and in addition, no later than three (3) Business Days prior
to the date on which Seller intends to distribute the Tenant Estoppels to the
Tenants for their completion and execution, Seller shall deliver the draft
estoppel certificates to Buyer for Buyer’s review and approval, which approval
shall not be unreasonably withheld. Such Tenant Estoppels shall be consistent
with the respective Tenant Lease, shall not reveal any default by Seller and/or
Tenant, any right to offset rent by the tenant, or any claim of the same, be
dated no earlier than thirty (30) days prior to Closing and shall be otherwise
reasonably acceptable to Buyer.
5.4.3    On the Closing Date, all of the representations and warranties of
Seller set forth in Section 4 hereof shall be true, accurate and complete or, if
any of the aforementioned become untrue, Seller shall have notified Buyer in
writing of same.
5.4.4    There shall have been no material adverse change in the physical
condition of the Property from the end of the Due Diligence Period through the
Closing Date.

14

--------------------------------------------------------------------------------



5.4.5    The parties shall have obtained the consent of Existing Lender to the
Loan Assumption, and Buyer, in its sole and absolute discretion, shall have
approved documents memorializing the Loan Assumption, including, without
limitation, such modifications to the Loan Documents as Buyer may reasonably
require (the “Loan Assumption Documents”).
5.4.6    Buyer’s Board of Directors shall have approved the transaction as
contemplated in this Agreement during the Due Diligence Period.
The conditions set forth in this Section 5.4 are solely for the benefit of Buyer
and may be waived only by Buyer in writing, in Buyer’s sole and absolute
discretion. At all times Buyer has the right to waive any condition by giving
written notice of such waiver to Seller and Escrow Agent. Such waiver or waivers
must be in writing to Seller. In the event of a failure to satisfy the
conditions precedent set forth in this Section 5.4, Buyer may terminate the
entirety of this Agreement upon written notice to Seller, in which event the
entire Deposit shall be promptly returned to Buyer and the parties shall have no
further obligations, except those which expressly survive termination of this
Agreement.
5.5    Conditions Precedent Favoring Seller. In addition to any other condition
precedent in favor of Seller as may be expressly set forth elsewhere in this
Agreement, Seller’s obligations under this Agreement are expressly subject to
the timely fulfillment of the conditions set forth in this Section 5.5 on or
before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Buyer and written acceptance of such waiver by Buyer.
5.5.1    Buyer performing and complying in all material respects with all of the
terms of this Agreement to be performed and complied with by Buyer prior to or
at the Closing.
5.5.2    On the Closing Date, all of the representations of Buyer set forth in
this Agreement shall be materially true, accurate and complete or, if any of the
aforementioned become untrue, Buyer shall have notified Seller in writing of
same.
5.6    Seller’s Deliveries. At the Closing or on the date otherwise specified
below, Seller shall deliver or cause to be delivered to Buyer, at Seller’s sole
expense, each of the following items:
5.6.1    A duly executed and acknowledged limited warranty deed (the “Deed”)
that conveys title to the Real Property and Improvements to Buyer and in
substantially the same form as Exhibit “E” attached hereto and that is otherwise
recordable in the jurisdiction where the Property is located.
5.6.2    Two (2) counterpart signatures to a bill of sale, assignment and
assumption of leases and contracts for the Property duly and originally executed
and acknowledged by Seller, in the form attached hereto as Exhibit “F”, which
shall transfer, convey, sell, assign and set over to Buyer all of Seller’s
right, title and interest in and to the: (i) Tenant Leases; (ii) the Personal
Property (subject to the exclusions on Schedule 1.1.5 hereof); (iii) the
Warranties and Permits; and (iv) any Contracts Buyer elects to assume in
accordance with the terms of this Agreement (the “Bill of Sale”).

15

--------------------------------------------------------------------------------



5.6.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.6.4    Originals of all Tenant Leases (and all amendments, if any).
5.6.5    All keys in Seller’s possession to all locks on the Property and all
documents in the possession of Seller pertaining to each tenant, including all
applications, correspondence and credit reports.
5.6.6    A non-foreign person affidavit sworn to by Seller as required by
Section 1445 of the Code.
5.6.7    A Tenant Notice (as defined below) for each Tenant Lease.
5.6.8    Such evidence, documents, affidavits and indemnifications as may be
reasonably required by the Title Company and approved by Seller as a
precondition to the issuance of the Title Policy relating to: (i) mechanics’ or
materialmen’s liens; (ii) parties in possession; (iii) the status and capacity
of Seller and the authority of the person or persons who are executing the
various documents on behalf of Seller in connection with the sale of the
Property; and/or (iv) any other matter reasonably required to enable the Title
Company to issue the Title Policy and endorsements thereto.
5.6.9    A duly executed Closing Statement (as defined below) reflecting the
adjustments and prorations required by this Agreement.
5.6.10    Such evidence or documents as may reasonably be required by Buyer
evidencing the power and authority of the Seller and its respective constituent
owners and the due authority of, and execution and delivery by, any person or
persons who are executing any of the documents required in connection with the
sale of the Property.
5.6.11    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement in a form reasonably acceptable to
Seller.
5.7    Buyer’s Deliveries. At the Closing, Buyer shall deliver to Seller the
following items:
5.7.1    Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and any prorations or credits required by this
Agreement) and Buyer’s share of all escrow costs and closing expenses.
5.7.2    Two (2) counterpart signatures to the Bill of Sale and a duly executed
Closing Statement.
5.7.3    Counterpart signatures to the Loan Assumption Documents in the number
required by the Existing Lender.
5.7.4    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Buyer and the authority of the
person or persons

16

--------------------------------------------------------------------------------



who are executing the various documents on behalf of Buyer in connection with
the purchase of the Property.
5.7.5    Such other instruments as may be reasonably required to consummate the
transactions contemplated by this Agreement.
5.8    Costs, Prorations and Credits.
5.8.1    Closing Costs. Buyer and Seller shall each pay their own legal fees
related to the preparation of this Agreement and, except as otherwise provided
herein, all documents required to settle the transaction contemplated hereby.
Except as otherwise provided herein, Buyer shall pay (i) all costs associated
with its investigation of the Property, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums for extended coverage under the Title Policy and any
endorsements to the Title Policy required by Buyer, (iii) one-half of the
transfer taxes and documentary stamp charges, (iv) the premium for the Title
Policy, and (v) all recording costs associated with the Deed. Seller shall pay
(1) all transfer, assumption or waiver fees associated with any association,
declarant or easement holder that holds any right in the Property, (2) one-half
of the transfer taxes and documentary stamp charges, and (3) recording fees in
connection with the removal of encumbrances. Buyer and Seller shall share
equally the cost of all escrow charges. Any and all other purchase and sale
closing costs shall be paid in accordance with the custom of the local
jurisdiction in which the Property is located.
5.8.2    Prorations. The following shall be prorated, credited, debited and
adjusted between Seller and Buyer as of 12:01 a.m. on the day of the Closing
(except as otherwise provided) in accordance with this Section. For purposes of
calculating prorations, Buyer shall be deemed to be in title to the Property,
and therefore entitled to the income and responsible for the expenses, for the
entire day upon which the Closing occurs. Except as hereinafter expressly
provided, all prorations shall be done on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed to the Closing
Date or the actual number of days in the month in which the Closing occurs and
the actual number of days elapsed in such month to the Closing Date, as
applicable.
(a)    Rents. Buyer will receive a credit at Closing for all rents collected by
Seller prior to the Closing Date and allocable to the period from and after the
Closing Date based upon the actual number of days in the month. No credit shall
be given Seller for accrued and unpaid rent or any other non-current sums due
from tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
Date to collect any rent under the Tenant Leases which has accrued as of the
Closing Date; provided, however, Buyer shall not be obligated to sue any tenants
or exercise any legal remedies under the Tenant Leases or to incur any expense
over and above its own regular collection expenses. All payments collected from
tenants after the Closing Date shall first be applied to the month in which the
Closing occurs, then to any rent due to Buyer for the period after the Closing
Date and finally to any rent due to Seller for the periods prior to Closing
Date; provided, however, notwithstanding the foregoing, if Seller collects any
payments from tenants after the Closing

17

--------------------------------------------------------------------------------



Date through its own collection efforts, Seller may first apply such payments to
rent due Seller for the period prior to the Closing Date.
(b)    CAM Expenses. To the extent that tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charge(s)”), CAM Charges shall be prorated at Closing as of the Closing Date on
a lease-by-lease basis with each party being entitled to receive a portion of
the CAM Charges payable under each Tenant Lease for the CAM Lease Year (as
defined below) in which Closing occurs, which portion shall be equal to the
actual CAM Charges incurred during the party’s respective periods of ownership
of the Property during the CAM Lease Year. As used herein, the term “CAM Lease
Year” means the twelve (12) month period as to which annual CAM Charges are owed
under each Tenant Lease. Seller shall be responsible for the CAM Charges
reconciliation on a lease-by-lease basis for their ownership period within the
CAM Lease Year up to, but not including, the Closing Date. Buyer shall be
responsible for the CAM Charges reconciliation on a lease-by-lease basis for
their ownership period within the CAM Lease Year including the Closing Date. In
the event of any expenses, i.e. property taxes, where a proration was based upon
an estimate for the year of Closing, a “true up” will be performed at Closing
for the actual expense to determine Seller and Buyer obligation for their
ownership period for the year of Closing based on the best data then available
as of the Closing Date.
(c)    Property Taxes. All real property taxes for the year immediately
preceding the year of Closing that are payable in the year of Closing, and for
years prior thereto, shall be paid by Seller on or before the Closing. Real
property taxes for the year of Closing shall be prorated on the basis of the
most recent assessment and levy. Any and all refunds, credits, claims or rights
to appeal respecting the amount of any real property taxes or other taxes or
assessments charged in connection with the Property for any period after Closing
shall belong to Buyer following the Closing.
(d)    Private Assessments. Payments due under any assessments imposed by
private covenant shall be prorated as of the Closing.
(e)    Operating Expenses. All operating expenses (including all charges under
the Contracts and agreements assumed by Buyer) shall be prorated, and as to each
service provider, operating expenses payable or paid to such service provider in
respect to the billing period of such service provider in which the Closing
occurs (the “Current Billing Period”), shall be prorated on a per diem basis
based upon the number of days in the Current Billing Period prior to the Closing
Date and the number of days in the Current Billing Period from and after the
Closing Date, and assuming that all charges are incurred uniformly during the
Current Billing Period. If actual bills for the Current Billing Period are
unavailable as of the Closing Date, then such proration shall be made on an
estimated basis based upon the most recently issued bills.
(f)    Items Not Prorated. Seller and Buyer agree that (i) on the Closing Date,
the Property will not be subject to any financing arranged by Seller, except for
the Existing Loan; (ii) none of the insurance policies relating to the Property
will be assigned to Buyer and Buyer shall be responsible for arranging for its
own insurance as of the Closing Date; and (iii) utilities, including telephone,
electricity, water, and gas, shall be read on the Closing

18

--------------------------------------------------------------------------------



Date and Buyer shall be responsible for all the necessary actions needed to
arrange for utilities to be transferred to the name of Buyer on the Closing
Date, including the posting of any required deposits and Seller shall be
entitled to recover and retain from the providers of such utilities any refunds
or overpayments to the extent applicable to the period prior to the Closing
Date, and any utility deposits which it or its predecessors may have posted.
Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section
5.8.2(e).
(g)    Other Items. All other items customarily prorated or required by any
other provision of this Agreement to be prorated or adjusted. All prorations
shall be final upon Closing.
5.8.3    Credits.
(a)    Security Deposits, Rent Concessions, Tenant Improvement Allowances and
Other Tenant Credits. The Buyer shall receive a credit at Closing from the
Seller in the amount of the sum of the following (collectively, the “Tenant
Inducement Costs”): (i) the tenant deposits under the Tenant Leases; (ii) any
and all rent concessions and/or rent abatements which related to the current
terms of the Tenant Leases and are unpaid, unapplied and/or unutilized; and
(iii) any and all tenant improvement allowances which relate to the current
terms of the Tenant Leases and are unpaid, unapplied and/or unutilized.
(b)    Leasing Commissions. The Buyer shall receive a credit at Closing from the
Seller in the amount of any and all leasing commissions which relate to the
current term of the Tenant Leases and are unpaid.
5.8.4    Calculation.
(a)    General Provisions. The Escrow Agent shall prepare and deliver to Seller
and Buyer no later than three (3) business days prior to the Closing Date an
estimated closing statement which shall set forth all costs payable, and the
prorations and credits provided for in this Agreement. Seller and Buyer shall
jointly prepare and deliver to Escrow Agent all such information necessary in
order for Escrow Agent to prepare and deliver the closing statement to Seller
and Buyer in accordance with the foregoing provision. To the extent that Seller
does not timely deliver this information to Escrow Agent, Buyer shall have the
right, but not the obligation, to extend the Closing Date by the number of days
Seller is delinquent in delivering such information to Escrow Agent Any item
which cannot be finally prorated because of the unavailability of information
shall be prorated on the basis of the best data then available. Buyer and Seller
shall notify the Escrow Agent and each other of any items which they dispute and
the parties shall attempt in good faith to reconcile any differences not later
than one (1) day before the Closing Date. The estimated closing statement as
adjusted as aforesaid and approved in writing by the parties shall be referred
to therein as the “Closing Statement”.
(b)    Earn-Out for New Tenants. Seller shall receive an amount equal to the
Earn-Out Payment upon satisfying all of the Earn-Out Conditions (i) through (v)
below on or prior to the date that is the first anniversary of the Closing Date
(the “Earn-Out Date”). The “Earn-Out Conditions” are as follows: (i) the
Additional Lease (as defined below) shall have

19

--------------------------------------------------------------------------------



been fully executed and delivered to Buyer; (ii) the tenant under the Additional
Lease shall have taken occupancy of the premises leased in the Additional Lease;
(iii) the tenant under the Additional Lease shall have delivered to Buyer a
Tenant Estoppel that complies with Section 5.4.2, and which confirms that the
tenant under the Additional Lease is occupying and paying rent and that all
tenant improvement work has been completed; (iv) Seller shall have confirmed
that all leasing commissions with respect to the Additional Lease have been paid
in full to any and all brokers; and (v) the tenant under the Additional Lease
shall have paid Buyer the first monthly rental payment pursuant to the
Additional Lease. Seller shall be paid the Earn-Out Payment no later than
fifteen (15) days following the day upon which Buyer has received notice that
all of the Earn-Out Conditions are met and has received all deliverables set
forth in the Earn-Out Conditions. If all of the Earn-Out Conditions are not
fully satisfied by the Earn-Out Date, then the Earn-Out Payment shall not be
owed to Seller and shall be released by the Escrow Agent to Buyer.
(c)    The “Additional Lease” shall mean a lease of all of Suite 225, (which is
comprised of approximately 4,536 square feet) with all of the following
provisions: (i) a remaining lease term of at least seven (7) years and six (6)
months; (ii) annual minimum base rent of at least $27.00 per square foot, with
an annual escalation rate of at least $0.50 per square foot; and (iii) a 2015
base expense stop providing that the tenant’s pro rata share of operating
expenses (but specifically excluding utilities) attributable to the premises in
future years which exceed such base expense stop shall be passed through to the
tenant as additional rent, but providing that the Tenant shall pay all of its
share of electrical utility charges as additional rent without regard to the
base stop (with electrical utilities being prorated based upon square feet in
the event that there is no separate metering for the suite). 
(d)    Buyer shall pay for (x) the first Three Hundred Fifty Thousand Dollars
($350,000.00) of tenant improvement allowances or the cost of the tenant fit-out
work under the Additional Lease and (y) the first Fifty Thousand Dollars
($50,000.00) of all leasing commissions due in connection with the Additional
Lease. Upon the Closing Date, Buyer shall deliver to the Escrow Agent, pursuant
to an escrow agreement acceptable to Buyer, Seller, and Escrow Agent, Four
Hundred Thousand Dollars ($400,000.00) which the Escrow Agent shall hold in
escrow to be drawn down by Seller to pay for such costs. Seller shall be
responsible to pay for all tenant improvement allowances and the cost of the
tenant fit-out work in excess of Three Hundred Fifty Thousand ($350,000.00) and
all leasing commissions in excess of Fifty Thousand Dollars ($50,000.00). Buyer
shall, pursuant to an agreement with terms acceptable to Buyer in Buyer’s sole
discretion, hire Landlord’s affiliate contractor MLP PA Builders, LLC, or an
affiliate, to perform the tenant fit out work under the Additional Lease. If the
Earn-Out Conditions are not fully satisfied by the Earn-Out Date, or if there
are funds contained in the escrow provided herein upon Buyer’s payment to Seller
of the Earn-Out Payment, any funds contained in the escrow hereunder shall be
refunded to Buyer.
5.8.5    Loan Assumption. Buyer shall receive a credit at Closing in an amount
equal to the sum of the unpaid principal balance of the Loan, and any interest,
default interest, or other sum that is accrued, due and/or payable to Existing
Lender on the Closing Date. Seller shall receive a credit at Closing in an
amount equal to the sum of any and all amounts held in escrow and the Loan
reserves that are transferred to Buyer at Closing.

20

--------------------------------------------------------------------------------



5.8.6    Indemnification. Buyer and Seller shall each indemnify, protect, defend
and hold the other harmless from and against any claim in any way arising from
the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.
5.8.7    Survival. The provisions of this Section 5.8 and all subsections shall
survive the Closing.
5.9    Distribution of Funds and Documents. At the Closing, Escrow Agent shall
do each of the following:
5.9.1    Payment of Encumbrances. Pay the amount of those monetary liens that
are not permitted as part of the Required Title Condition, utilizing proceeds of
the Purchase Price to which Seller shall be entitled upon Closing and funds (if
any) deposited in Escrow by Seller.
5.9.2    Non-Recorded Documents. Deliver by overnight courier (or as otherwise
requested by the intended recipient): (i) the Title Policy to Buyer; (ii) each
other non-recorded document received hereunder to the payee or person acquiring
rights thereunder or for whose benefit said document was acquired; (iii) a copy
of each recorded document, conformed to show the recording data thereon, to each
party; and (iv) a fully executed original of each other closing document.
5.9.3    Distribution of Funds. Deliver (i) to Seller, or order, the cash
portion of the Purchase Price, adjusted for prorations, charges and other
credits and debits provided for herein; and (ii) to Buyer, or order, any excess
funds delivered to Escrow Agent by Buyer. Such funds shall be delivered by wire
transfer or cashier’s check in accordance with instructions for Seller and
Buyer; if no instructions are given, Escrow Agent shall deliver such funds by
Escrow Agent’s check via overnight courier (or as otherwise requested by the
intended recipient) to the appropriate party at the address set forth for notice
in this Agreement.
5.10    Completion of Documents. Escrow Agent is authorized to insert the date
of Closing and otherwise to complete the documents deposited in Escrow, where
appropriate and consistent with this Agreement.
5.11    Possession and Tenant Notices. Possession of the Property shall be
delivered to Buyer by Seller at the Closing in the condition required under this
Agreement. Seller and Buyer covenant and agree to execute at Closing a written
notice of the acquisition of the Property by Buyer, in sufficient copies for
transmittal to each tenant affected by the sale and purchase of the Property and
properly addressed to each tenant. Such notice shall be prepared by Seller, at
Seller’s sole cost and expense, and approved by Buyer, in its reasonable
discretion, and shall notify the tenant of the sale and transfer and shall
contain appropriate instructions relating to the payment of future rentals, the
giving of future notices and other matters reasonably required by Buyer or
required by law (each, a “Tenant Notice”). Unless a different procedure is
required by applicable law, in which event such law shall be controlling, Seller
agrees to transmit or otherwise deliver such letters to the tenants under the
Tenant Leases promptly after the Closing.

21

--------------------------------------------------------------------------------



ARTICLE 6
TERMINATION AND DEFAULT
6.1    Buyer Default. If the sale contemplated hereby is not consummated because
of a default by Buyer in its obligation to purchase the Property in accordance
with the terms of this Agreement after Seller has performed or tendered
performance of all of its material obligations in accordance with this
Agreement, then, upon written notice from Seller to Buyer: (i) this Agreement
shall terminate; (ii) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (iii) Seller and Buyer shall have no further obligations
to each other, except those which survive the termination of this Agreement.
Buyer and Seller acknowledge that the damages to Seller in the event of such a
breach of this Agreement by Buyer would be difficult or impossible to determine,
that the amount of the Deposit represents the parties’ best and most accurate
estimate of the damages that would be suffered by Seller if the transaction
should fail to close and that such estimate is reasonable under the
circumstances existing as of the date of this Agreement and under the
circumstances that Seller and Buyer reasonably anticipate would exist at the
time of such default. Buyer and Seller agree that Seller’s right to retain the
Deposit shall be Seller’s sole remedy, at law and in equity, for Buyer’s failure
to purchase the Property in accordance with the terms of this Agreement after
Seller has performed. Seller hereby waives any right to an action for specific
performance of any provisions of this Agreement.    
6.2    Seller’s Default. If Seller fails to perform any of its obligations or is
otherwise in default hereunder, breaches a representation or warranty, or
willfully causes the failure of a condition precedent pursuant to Section 5.4
hereof (as applicable, a “Seller Default), Buyer shall have the right to elect,
in its sole and absolute discretion to:
6.2.1    Waive such failure and proceed to the Closing with no reduction in the
Purchase Price;
6.2.2    Exercise any of its other rights or remedies Buyer may have at law or
in equity, including, without limitation, an action for specific performance to
cause Seller to convey the Property to Buyer pursuant to the terms and
conditions of this Agreement; or
6.2.3    Terminate this Agreement in its entirety by notice to Seller to that
effect, in which event the Buyer shall receive a refund of the Deposit and the
parties hereto shall have no further obligations hereunder.
6.2.4    Notwithstanding anything to the contrary contained in this Agreement,
Buyer shall not be required to fund the balance of the Purchase Price in order
to enforce any of its remedies under this Agreement. This Section 6.2 shall
survive the Closing or earlier termination of this Agreement.
ARTICLE 7
CASUALTY DAMAGE OR CONDEMNATION
7.1    Casualty. If the Property is damaged by casualty prior to the Closing and
either (i) the casualty results in loss or damage in an amount valued greater
than Five Hundred Thousand Dollars ($500,000.00); or (ii) the nature of such
casualty results in a circumstance whereby a Tenant under the Tenant Leases may
terminate its Tenant Lease or receive a rent

22

--------------------------------------------------------------------------------



abatement, then Buyer, in its sole and absolute discretion, shall have the sole
option to elect either to:
(a)    acquire the Property as is (without reduction in the Purchase Price),
plus an assignment from Seller without recourse or credit of any insurance
proceeds payable by virtue of such loss or damage plus a credit for any
deductible under said policy and any uninsured loss. If the casualty is
uninsured, Buyer shall receive a credit for the uninsured loss; or
(b)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement.
Such right must be exercised within ninety (90) days from earlier of the date
Seller provides Buyer with notice of the loss of the event giving rise to such
right or the date of Buyer’s knowledge of the casualty. If Buyer fails to
provide notice of an election, then Buyer shall have been deemed to elect
(b) above. Notwithstanding anything set forth herein to the contrary, if Seller
is in default or breach at the time of any such termination, Seller shall remain
liable for breach or default as otherwise set forth in this Agreement.
7.2    Condemnation. In the event that a condemnation proceeding shall be
initiated against, or a bona fide threat of condemnation is made against, any
material portion of the Property prior to the Closing, then Buyer, in Buyer’s
sole but reasonable discretion, may elect either to:
(a)    terminate the entirety of this Agreement upon written notice to Seller,
in which event the entire Deposit shall be promptly returned to Buyer and the
parties shall have no further obligations, except those which expressly survive
termination of this Agreement; or
(b)    close the transaction contemplated by this Agreement.
ARTICLE 8
REAL ESTATE COMMISSION
Buyer and Seller each represent to the other that no broker’s or real estate
commissions or other finder’s fees, other than a commission payable by Seller to
Newmark Grubb Knight Frank (the “Broker”), are or shall be due in respect to
this transaction by reason of any agreement made or which may be alleged to have
been made by Buyer or Seller. At Closing, Seller shall pay all commissions and
fees owed to the Broker pursuant to Seller’s separate agreement with the Broker.
Each party agrees to indemnify and hold harmless the other from and against any
and all claims, demands or the cost or expense thereof, including reasonable
attorney’s fees, arising out of any broker’s commission, fee or other
compensation due or alleged to be due in connection with the transactions
contemplated by this Agreement based upon an agreement alleged to have been made
or other action alleged to have been taken by the indemnifying party. The
indemnification in this provision shall survive Closing. The indemnification in
this provision shall survive Closing.

23

--------------------------------------------------------------------------------



ARTICLE 9
MISCELLANEOUS
9.1    Entire Agreement; Third Party Beneficiaries. This Agreement constitutes
the entire agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. Any and all exhibits and/or schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The parties acknowledge and agree that there are no third party beneficiaries of
this Agreement other than Seller’s Indemnified Parties and Buyer’s Indemnified
Parties.
9.2    Binding On Successors and Assigns. Subject to Section 9.3, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
9.3    Assignment by Buyer. Buyer shall have the right to assign this Agreement
to any third party or parties and no consent on the part of Seller shall be
required for such assignment, provided however, that any such assignment shall
not relieve Buyer of its liabilities and obligations hereunder.
9.4    Waiver. The excuse or waiver of the performance by a party of any
obligation of the other party under this Agreement shall only be effective if
evidenced by a written statement signed by the party so excusing or waiving. No
delay in exercising any right or remedy shall constitute a waiver thereof, and
no waiver by Seller or Buyer of the breach of any covenant of this Agreement
shall be construed as a waiver of any preceding or succeeding breach of the same
or any other covenant or condition of this Agreement.
9.5    Governing Law. This Agreement shall be governed by and construed under
the internal laws of the Commonwealth of Pennsylvania without regard to the
principles of conflicts of law.
9.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Originals transmitted by facsimile or electronic mail shall
be considered original in all respects.
9.7    Notices. All notices, demands and other communications of any type given
by any party hereunder, whether required by this Agreement or in any way related
to the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered: (i) by courier; (ii) by Federal Express or other
nationally recognized overnight delivery service; (iii) by facsimile; or (iv) by
e-mail. Notices delivered by facsimile or e-mail must be followed by
confirmation via Federal Express or other nationally recognized overnight
delivery service. Notices shall be deemed received: (1) if by courier, upon
delivery or refusal of same; (2) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit; (3)
if by facsimile, upon confirmation of transmission; and (4) immediately
following e-mail transmission. Any notice received on a non-business day or
after 5:00 p.m.

24

--------------------------------------------------------------------------------



Pacific Time on a Business Day shall be deemed received on the next business
day. Notices shall be given to the following addresses:
If to Seller:
 
Merion Building Associates, L.P.
 
 
2701 Renaissance Boulevard, 4th Floor
 
 
King of Prussia, PA 19406
 
 
Attention: Mr. Richard Heany
 
 
Email: RHeany@oneillproperties.com
 
 
 
with a copy to:
 
Campbell Rocco Law, LLC
 
 
2701 Renaissance Boulevard, 4th Floor
 
 
King of Prussia, PA 19406
 
 
Attention: Joseph D. Rocco,Esquire
 
 
Email: jrocco@campbellroccolaw.com
 
 
 
To Buyer:
 
GAHC3 KING OF PRUSSIA PA MOB, LLC
 
 
18191 Von Karman Avenue, Suite 300
 
 
Irvine, CA 92612
 
 
Attn: Danny Prosky
 
 
Phone: (949) 270-9201
 
 
E-mail: DProsky@ahinvestors.com
 
 
 
And with a copy to:
 
Kaplan, Voekler Cunningham & Frank, PLC
 
 
1401 E. Cary Street
 
 
Richmond, Virginia 23219
 
 
Attn: Joseph J. McQuade
 
 
Telephone: (804)823-4004
 
 
Facsimile: (804)823-4099
 
 
E-mail: jmcquade@kv-legal.com
 
 
 



Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
9.8    Attorneys’ Fees. In the event of a judicial or administrative proceeding
or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.

25

--------------------------------------------------------------------------------



9.9    IRS Real Estate Sales Reporting. Buyer and Seller agree that Escrow Agent
shall act as “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Section 6045(e) of the Code and shall
prepare and file all informational returns, including without limitation, IRS
Form 1099-S, and shall otherwise comply with the provisions of Section 6045(e)
of the Code.
9.10    Time Periods. If the time for performance of any obligation hereunder
expires on a day that is not a Business Day, the time for performance shall be
extended to the next Business Day.
9.11    Modification of Agreement. No modification of this Agreement shall be
deemed effective unless in writing and signed by both parties hereto.
9.12    Survival of Provisions After Closing.  Any provisions of this Agreement
that require observance or performance after the Closing Date shall continue in
force and effect following the Closing Date.


9.13    Further Instruments. Each party, promptly upon the request of the other,
shall execute and have acknowledged and delivered to the other or to the Escrow
Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
9.14    Descriptive Headings; Word Meaning. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein,” “hereinafter,” “hereof’ and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine sender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
9.15    Business Day. As used herein, the term “Business Day” means any day
other than Saturday, Sunday and any day which is a legal holiday in the
Commonwealth of Pennsylvania.
9.16    Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Buyer and Seller have contributed substantially and
materially to the preparation of this Agreement.
9.17    Severability. The parties hereto intend and believe that each provision
in this Agreement comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision in this Agreement is found by a
court of law to be in violation of any applicable local, state or federal law,
statute, ordinance, administrative or judicial decision, or public policy, or if
in any other respect such a court declares any such provision to be illegal,

26

--------------------------------------------------------------------------------



invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that, consistent with and with a view towards preserving the
economic and legal arrangements among the parties hereto as expressed in this
Agreement, such provision shall be given force and effect to the fullest
possible extent, and that the remainder of this Agreement shall be construed as
if such illegal, invalid, unlawful, void or unenforceable provision were not
contained herein, and that the rights, obligations and interests of the parties
under the remainder of this Agreement shall continue in full force and effect.
9.18    Exclusivity. From and after the Effective Date, Seller and its
respective agents, representatives and employees shall immediately cease all
marketing of the Property for sale until such time as this Agreement is
terminated and Seller shall not directly or indirectly make, accept, negotiate,
entertain or otherwise pursue any offers for the sale of the Property.
9.19    Section 1031 Exchange. Either party may consummate the purchase or sale
of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyer or Seller had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Seller agrees, upon request of Buyer to “direct deed” for
actual interests in the property to designees of Buyer.
9.20    Buyer’s Disclosures. Seller acknowledges that it is Buyer’s intention
that the ultimate acquirer be a subsidiary of a corporation that is or intends
to qualify as a real estate investment trust and that, as such, it is subject to
certain filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publically file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.


[Remainder of page intentionally left blank; signatures to follow on next
pages.]

27

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
SELLER:
 
 
MERION BUILDING ASSOCIATES, L.P.,
 
 
a Pennsylvania limited partnership
 
 
 
 
 
By: MERION BUILDING ASSOCIATES
 
 
        ACQUISTION CORPORATIO, its sole
 
 
        general partner
 
 
 
 
 
By:            /s/ Richard Heany              
 
 
Name: Richard Heany
 
 
Title: President













































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



28

--------------------------------------------------------------------------------



BUYER:
 
GAHC3 KING OF PRUSSIA PA MOB, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By: Griffin-American Healthcare REIT III
 
 
        Holdings, LP, Delaware limited partnership
 
 
Its: Sole Member
 
 
 
 
 
By: Griffin-American Healthcare REIT III, Inc.,
 
 
        a Maryland corporation
 
 
Its: General Partner
 
 
 
 
 
By:          /s/ Danny Prosky                  
 
 
Name: Danny Prosky
 
 
Title: President and Chief Operating Officer













































[Signature Page to Real Estate Purchase Agreement and Escrow Instructions]



29

--------------------------------------------------------------------------------



CONSENT OF ESCROW AGENT
The undersigned Escrow Agent hereby agrees to (a) accept the foregoing
Agreement, (b) be Escrow Agent under said Agreement and (c) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under
(i) this Consent or otherwise unless and until said Agreement, fully signed by
the parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.
DATED:   October 7, 2014


FIRST AMERICAN TITLE INSURANCE COMPANY
By:        /s/ Brian M. Serikaku                       
Name:        Brian M. Serikaku                       
Its:              Escrow Officer                            


 
 






30